



EMPLOYMENT AGREEMENT








Between


Coty Services UK
hereinafter: the "Company"


Coty Inc.
hereinafter: "Coty"


And


Esra Erkal-Paler
hereinafter: the "Employee"
Preamble    2
1.     Employment, Description of Scope    2
2.     Additional Responsibilities, Directorships, Offices    3
3.     Compensation    3
4.     Benefits    4
5.     Termination    5
6.     Inventions, Industrial Rights    6
7.     Code of Business Conduct, Confidentiality    6
8.     General    7














Preamble


The Company, Coty Services UK is a direct or indirect subsidiary of Coty Inc.,
("Coty") which has its head offices at Empire State Building, 350 Fifth Avenue,
New York, NY 10118. This agreement forms part of the


[initials]

--------------------------------------------------------------------------------





Employee’s contract of employment, along with the Employee’s Statement of APP
Terms and Conditions of Employment.




1.     Employment, Description of Scope


1.1.
The Employee shall start employment in her new assignment with effect from no
later than May 15th, 2018. The employment shall be for an indefinite period.
Normal working hours are 35 hours per week however you are expected to work
further hours as may be necessary to fulfil your duties or the needs of the
business.



1.2.
The Employee shall act as Chief Corporate Affairs Officer and will be member of
the Executive Committee of Coty. The full description of this role is as
described in the conversation between the Employee and the Company. The Company
reserves the right to transfer the Employee to another position according to
Employee's professional qualifications. In performing her duties the Employee
shall comply with all local laws, the articles of association, the by-laws of
the Company and resolutions of the Company's Board. The Employee shall report to
The Chief Human Resources Officer In the execution of the Employee's duties, the
Employee shall follow Company and Coty policies.



1.3.
The Employee's authority to represent the Company is governed by the by-laws of
the Company, as well as specific directions given to the Employee by the
Company's Board, and by Employee's business leader. The Company retains the
right to appoint other representatives in addition to the Employee.



1.4.
The Employee will coordinate her activities with the appropriate divisions,
departments and companies within Coty, as designated by her business leader. The
Employee may also be directed to report to members of Coty in addition to normal
reporting lines existing within the Company.



If there are conflicting instructions at Company and Coty level, the Employee
will contact the next higher level within Coty in order to have the conflict
resolved.


All personnel matters with respect to the Employee are exclusively handled by
the Company which will coordinate internally with Coty.


1.5.
The place of employment shall be the Company's office at 20 Eastbourne Terrace,
London, W2 6LE provided, however, that within the normal course of her duties
the Employee may be required to travel extensively and that Employee may be
required to relocate in accordance with the Company's needs or as directed by
Coty.



2.     Additional Responsibilities, Directorships, Offices


2.1.
The employment is on full-time basis; the Employee may, however, be requested by
the Company to take additional responsibilities such as directorships on the
Boards of Companies belonging to Coty or as representative on industry panels
etc. The Employee agrees to accept such additional responsibilities without
additional compensation except for nominal compensation as may be required under
local laws, in which case it shall be deducted from Employee’s base salary, and
travel expenses.



2.2.
Coty may, without an obligation to do so, offer the employee to take over a
directorship in one or more companies of Coty or offer or encourage the Employee
to accept a position in an outside organization such as an industrial
association. In such case, the Employee will represent the interests of Coty
within that company or organization in addition to her obligations under the
present Employment Agreement. Should a conflict arise between the Employee's
obligations to the Company and her other directorship(s) the Employee will
advise Coty accordingly.





[initials]

--------------------------------------------------------------------------------





In performing her duties as a director or representative the Employee will
report to Coty or such person as Coty may direct.


2.3.
The Employee hereby agrees to resign, without delay and without right of
retention, from all directorships or other offices (as outlined in the preceding
paragraph) whenever so directed by the Company and/or Coty and immediately so
upon termination of employee's work duties for the Company unless expressly
provided otherwise in writing. Any shares in the affiliates of the Company held
by the employee, at Coty's or the Company's direction, shall be transferred
immediately, whenever and as the Company or Coty directs and upon termination of
Employee's work duties.





3.     Compensation


3.1.
The Employee shall receive a basic annual gross salary of £250,000, which shall
be payable in 12 equal installments subject to the deduction of statutory
charges, such as tax, social security, and health insurance (where applicable).
The Company may decide to change the intervals of payment by introducing weekly
or bi-weekly payment or in any other intervals, at the Company's discretion and
if permitted by local laws. The annual salary shall be reviewed in regular
annual intervals.



The Employee acknowledges that the salary payable under the preceding paragraph
has been determined in light of overtime which may be incurred from time to time
by the Employee and is inclusive of any additional compensation due in
consideration for such overtime under local laws.


3.2.
In addition to annual base salary the Employee shall continue to be part of the
Coty Annual Performance Plan ("APP") with a Target Award at 50% of Employee's
basic gross annual salary.



The Employee shall participate in the Coty APP as outlined therein. The Employee
understands that the Coty APP is subject to review, amendment and termination by
Coty in its sole discretion at any time. The Employee shall have no vested right
or expectancy to benefits which are modified or deleted in accordance with the
APP, and the amount, calculation and proportion of her award is not guaranteed
by Coty or any entity of Coty, except as provided in the APP.


In determining the Employee's award, if any, in the APP, Coty may consider the
business results of the Company as well as other appropriate entities within
Coty as provided in the APP.


3.3. Sign-on bonus


The Employee will be paid a sign-on gross bonus of £330,000 in the first 2
months of her employment within the Company. If the employee resigns in the
first 3 years of her employment, the Employee will have to repay the full amount
of this sign-on bonus, in net of social charges and taxes.


3.4. Long Term Incentive Plan
      The Employee will be eligible to participate in the Coty Inc. Equity &
Long Term Incentive Plan (the “ELTIP”) in accordance with its terms.  All equity
grants are subject to discretionary review and approval of Coty Inc.’s Board of
Directors.  Further information will be provided to the employee on joining
Coty.


      The ELTIP is contingent on the employee signing a Confidentiality and
Non-Compete Agreement.


3.5. Coty Ownership Program
      The Employee will be invited to participate in the Coty ownership plan,
the Elite program. Further details will be provided to the Employee on joining
Coty.






[initials]

--------------------------------------------------------------------------------





4.     Benefits


4.1.
The Employee participates in the UK Company Pension Plan. Information regarding
the UK Company Pension Plan will be provided to the Employee, if there is such
plan.



4.2.
The Employee will participate in such of the Company's Social Welfare Programs
(health, life, disability) in the same manner and to the same extent as other
employees similarly situated.

This contract is not governed by a collective bargaining agreement.


In case of illness the Company will continue to pay the base salary less such
sums as the Employee is entitled to receive by way of statutory sick pay and any
other sickness or invalidity benefits from any local institution, public health
insurance, or any other insurance or scheme which is wholly or partly funded by
a Coty or Company scheme for the period of four weeks; after a period of
employment of between one to five years, the duration of sick pay as outlined in
the preceding sentence shall be 13 weeks; after a period of employment of at
least 5 years the duration of sick pay as outlined in the preceding sentence
shall be 26 weeks.
Without prejudice to the Employee’s right to statutory sick pay ("SSP"), and
provided that she complies with obligations regarding employer notification and
medical certificate documentation, she will be entitled to full pay as stated
above.


Any payment made hereunder in respect of a day of sickness will include the SSP
entitlement and will be reduced by any other sickness benefit to which she may
be entitled or any benefit to which she may be entitled under any long term
disability scheme operated by the Company.


In case of death the Company shall continue to pay the base salary for a period
of one (1) month following the month in which death occurred. This month's base
salary will be paid to the Employee's spouse or to her estate if the Employee is
not survived by a spouse.


4.3.
The Employee shall be entitled to an annual vacation of 25 work days (work days
being defined as the regular office work days of the Company). On leaving the
Company, the local policy will apply. Bank and public holiday entitlement is in
addition to vacation entitlement, see local policy. In accordance with the
holiday policy, the number of days may increase in line with length of service.



In planning vacation the Employee will duly consider the business requirements
of the Company and will coordinate vacation days with her immediate Supervisor.


4.4.
The Employee is entitled to a Company car or car allowance in line with the
Company Car policy.



Any work related travel shall be subject to the Coty Travel Policy. All travel
expenses must be properly accounted for and documented and shall be filed for
reimbursement without delay. Any request for reimbursement shall be subject to
local tax rules, the provisions of the Coty Travel Policy, and must first be
approved by the Employee's immediate supervisor.




5.     Termination


5.1.
During employment either party may terminate the employment for any reason and
without cause by six months’ written notice to the other party. During the
Employee’s probationary period, the notice period is as outlined in the
Statement of APP Terms and Conditions of Employment.



If local laws or collective bargaining agreements require different notice
periods or procedures, such practices shall be equally applicable to the
termination by either party.




[initials]

--------------------------------------------------------------------------------





5.2.
The Company may terminate this Agreement without notice period immediately and
without liability for compensation or damages if the Employee commits a material
or persistent breach of any of the provisions of this Agreement or is guilty of
any grave misconduct or willful neglect in the discharge of her duties.



5.3.
The Company may terminate this Agreement without notice period immediately and
without liability for compensation or damages due to the Employee’s willful and
continued failure substantially to perform her duties (other than as a result of
total or partial incapacity due to physical or mental illness) which failure
continues for more than 30 days after receipt by the Employee of written notice
setting forth the facts and circumstances identified by the Company as
constituting adequate grounds for termination.



5.4.
If this Agreement is terminated by notice of either party, the Company may
release the Employee from her work duties at any time, including, but not
limited to, the request that the Employee takes annual vacation in accordance
with local laws, provided that all other provisions of this Agreement continue
to be in effect, including the payment of compensation until the termination
becomes effective and that the Employee shall continue to receive her
compensation as provided in this Agreement.



5.5.
Upon terminating her employment for any reason or whenever so directed by the
Company or Coty, the Employee will return any documents, papers, drawings,
plans, diskettes, tapes, data, manuals, forms, notes, tables, calculations,
reports, or other items which Employee has received, or in or on which Employee
has stored or recorded Company or Coty data or information, in the course of her
employment as well as all copies and any material into which any of the
foregoing has been incorporated and any other Company or Coty property which may
be in her possession or control, to the Company or to such entity as Coty may
direct, without right of retention.





6.     Inventions, Industrial Rights


The Employee shall disclose promptly to the Company any invention, patentable or
otherwise, which during the term of employment and within one (1) year
thereafter previously has been or may be hereafter conceived, developed or
perfected by the Employee, either alone or jointly with another or others, and
either during or outside employment, and which pertains to any activity,
business, process, equipment, material, product, system or service, in which the
Company has any direct or indirect interest whatsoever.


All right, title and interest in and to such inventions shall belong to the
company which has employed the Employee at the time the invention was made,
unless statutory local law provides otherwise. To the extent that statutory law
applicable to such inventions provides for mandatory compensation, the Company
and Coty are entitled to consider the payment of such separate compensation in
determining the Employee's share in any bonus scheme, such as the Coty Long-Term
Incentive Plan or the Coty APP.


The provisions of the preceding paragraph shall apply similarly to any other
industrial or intellectual property rights which the Employee creates as part of
his employment with any entity of Coty. Local laws not withstanding, the
Employee will offer the exclusive right to use the invention and/or right to
Coty. The Employee will reasonably cooperate with any Coty entity in any filings
it makes regarding such inventions and/or rights.


The right to use any software or other computer programs prepared or amended by
the Employee shall be transferred exclusively to the Company. The right to use
shall be unlimited and includes the right to reproduce, amend or change the
software or to transfer such rights to third parties. Compensation for the
transfer of these rights shall be included in and covered by the Employee's base
salary. To the extent that statutory law requires separate compensation, Coty is
entitled to consider the payment of such separate compensation in determining
the Employee's share in the Coty APP or Coty's Long-Term


[initials]

--------------------------------------------------------------------------------





Incentive Plan. The Employee expressly waives any right to receive the original
or copies, including author's copies, of such software or programs.


The provisions of this article shall survive the term of this Agreement and
shall be binding upon the Employee's executors, administrators or assigns,
unless waived in writing by the Company or Coty.




7.     Code of Business Conduct, Confidentiality


The Employee will comply with Coty Code of Business Conduct, a summary of which
has been provided to the Employee.


The Employee shall not disclose, directly or indirectly, during or any time
following employment, to others or use for Employee's own benefit or for the
benefit of others and agrees to keep strictly confidential all information
concerning the Company or any other entity within Coty unless such use or
disclosure has been approved in advance and in writing by the Company or Coty.
This duty of confidentiality applies in addition to all applicable laws
regarding the protection of trade secrets and includes, but is not limited to,
any internal papers and documents, business secrets or know-how, proprietary
information, business or marketing plans, cost calculations, financial or other
data, profit plans, inventions, discoveries, processes, drawings, notes,
customer or supplier information and any other internal information which the
Employee has received, used, observed, been exposed to or had access to in the
course of her employment with an entity of Coty.




8.     General


8.1.
This Employment Agreement relates only to the Employee's employment with the
Company. Nothing within this Agreement shall be construed as to constitute an
Employment Agreement with Coty or any of its entities, other than the Company.
Should there be any conflict or dispute as to the terms of the Employee’s
employment with the Company, the Statement of APP Terms and Conditions of
Employment will prevail over this Employment Agreement.



This Agreement, including the documents expressly mentioned herein constitutes
the full agreement; any verbal or prior agreements shall be null and void. Any
amendments to this Agreement, including a change of this sentence, must be made
in writing only and signed by the Employee and the Company. Any verbal
assurances or agreements are not binding unless reduced to written form and
signed by both parties.


8.2.
The provisions of this Agreement shall be subject to the laws of England and
Wales.



The Courts of England and Wales shall have jurisdiction over all disputes
arising out of or in reference to this Agreement, provided however that as to
any claims or causes of action against Coty, the appropriate State and Federal
courts located in New York, New York, shall have exclusive jurisdiction and
venue and the parties hereby consent to such exclusive jurisdiction and venue.
Unless otherwise prohibited by local laws, the parties agree that any damages
shall be limited to actual damages and shall not include any special, punitive,
consequential or similar damages.


Employee acknowledges and agrees that the Company and Coty have no adequate
remedy at law for a breach or threatened breach of any of the provisions of this
Agreement, and, in recognition of this fact, Employee agrees that, in the event
of such a breach or threatened breach, the Company and Coty will suffer
irreparable harm that cannot be adequately compensated by money damages.
Employee agrees that, in addition to any remedies at law, the Company and Coty
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Nothing in this
Agreement shall be construed


[initials]

--------------------------------------------------------------------------------





as prohibiting the Company or Coty from pursuing any other remedies at law or in
equity that it may have or any other rights that it may have under any other
agreement. Employee expressly waives the claim or defense that the Company has
an adequate remedy at law, unless such waiver is prohibited by law. Employee
also expressly waives any requirement that the Company or Coty post bond or
security prior to seeking equitable relief.


8.3.
Any grievance relating to employment should be referred to Employee's Line
Manager.



Headings used in this Agreement are meant to facilitate reading this Agreement
and do not serve as definitions or interpretation of the respective provisions.


If one or more of the provisions of this Agreement is or becomes wholly or
partly invalid or unenforceable, or if this Agreement fails to cover an issue
which the parties would have covered had they thought of it at the time of the
Agreement, such invalidity, unenforceability or missing provision shall not
affect the validity of the remaining provisions of this Agreement. Such invalid,
unenforceable or missing provision shall be replaced by a valid provision which
best reflects the intentions of the parties to this Agreement in accordance with
the valid provisions of this Agreement, applicable laws and the Company and Coty
Policies referred to in this Agreement.


No provision of this Agreement shall be deemed waived and no breach shall be
excused unless such waiver or consent is in writing and signed by the party
claimed to have waived or consented.










____/s/Sebastien Froidefond_____                ____9th February
2018_________________
Sebastien Froidefond                         Date
Chief Human Resources Officer
For and on behalf of Coty Inc.


    






___/s/Sebastien Froidefond______                ____9th February
2018_________________
Sebastien Froidefond                         Date
Chief Human Resources Officer
For and on behalf of Coty Services UK








__/s/Esra Erkal-Paler____________                ____12th February
2018_________________
Esra Erkal-Paler                        Date
Employee                            




[initials]